Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/13/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Dean et al. (US 2016/0357660) in view of NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 and further in view of Andersen et al. (US 2010/0218169 A1).

Regarding claim 1, Dean et al. discloses
A method for testing a system under test (SUT) in an active environment, the method comprising: 
monitoring, by the testing system, a first execution time of the test, the first execution time being a duration to complete execution of the test on the SUT in the active environment (Dean et al. [0062] discloses profile creator 110 collecting code paths and execution times for test run within a test environment. The profile creator then creates a test profile which contains the collected data); 
based on the first execution time being different than a second execution time of the test, marking, by the testing system, a code path associated with the test, wherein the second execution time is a duration to complete execution of the test on the SUT in a clean execution environment (Dean et al. [0063] discloses monitor 130 comparing the test profile 170 to a baseline profile to analyze the differences between them. The baseline profile may be a test phase baseline execution profile saved from executing this version of the code in a different test environment. Therefore, the baseline profile is conceptually similar to the second execution in a clean environment. Further, [0060] discloses monitor 130 may use tree 180 to find the likely root cause of the problem by comparing the execution paths and the function call contexts against the saved profiles to identify the code most likely root cause of the error. Therefore, a code path may be marked by performing the comparison of the test profile with the baseline profiles as further illustrated in Fig. 3A); and 
communicating, by the testing system, the code path for analyzing a soft failure of the SUT in the active environment, wherein the soft failure occurs in the active environment during execution of the SUT based at least on a parameter of the active environment (Dean et al. [0063] teaches the risk analyzer 120 utilizing the collected execution measurement data and the comparison data to determine a 
Dean et al. lacks explicitly
generating, by the testing system, a plurality of tests for testing the SUT, the plurality of tests generated based on a coverage model of the SUT, wherein the coverage model comprises a plurality of attributes;
executing, by the testing system, a test from the plurality of tests on the SUT;
and in response to a subsequent request to exercise, during execution of the SUT in the active environment, the code path that is marked, prompting, by the SUT, a user for further instruction to proceed with the subsequent request, terminate the subsequent request 
NPL1 teaches
generating, by the testing system, a plurality of tests for testing the SUT (NPL1 [pg. 10, left column] teaches generating test cases for the identified interactions of case study 1 and case study 2), the plurality of tests generated based on a coverage model of the SUT, wherein the coverage model comprises a plurality of attributes (NPL1 [pg. 10, 5.3] teaches generating test cases using coverage metrics including statement coverage and branch coverage. Further, the generated test set considered input parameters as part of the coverage model used); 
executing, by the testing system, a test from the plurality of tests on the SUT (NPL1 illustrate in Fig. 7 and Fig. 8 graphs between percentage of test cases executed and statement coverage achieved and branch coverage for case studies 1 and 2 based on the identified interaction faults and selected test cases); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean et al. to incorporate the teachings of NPL1 to “generating, by the testing system, a plurality of tests for testing the SUT, the plurality of tests generated based on a coverage model of the SUT, wherein the coverage model comprises a plurality of attributes; executing, by the testing system, a test from the plurality of tests on the SUT;” in order to efficiently and comprehensively test the system based on different attributes and requirements. This permits developers and testers look at particular bugs in a quick manner to prevent aggregated system issues.
	Andersen et al. teaches
	and in response to a subsequent request to exercise, during execution of the SUT in the active environment, the code path that is marked, prompting, by the SUT, a user for further instruction to proceed with the subsequent request, terminate the subsequent request (Andersen et al. [0027] teaches the error handling system reporting an assertion and further displaying a user dialog with buttons that allows a user to select to continue executing the program that caused the assertion or to , or use an alternative code path to complete the subsequent request.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean et al. in view of NPL1 to incorporate the teachings of Andersen et al. to “and in response to a subsequent request to exercise, during execution of the SUT in the active environment, the code path that is marked, prompting, by the SUT, a user for further instruction to proceed with the subsequent request, terminate the subsequent request” in order to efficiently test the system and omitting code paths that contain error conditions to conclusively determine that the system fails with that particular error. This further saves developer time and computing resources from trying to execute an error condition.

Regarding claim 2,
The method of claim 1, wherein each of the plurality of attributes has a set of possible values and wherein the coverage model defines possible combinations of values of the attributes as covered by the plurality of tests (NPL1 [pg. 8, 5.2. Comparison in terms of test set size] discloses the generated test set having variables with a range of values as required to partition the range into finite number of intervals as shown in Table 13 for case study 1 and Table 14 for case study 2. Where .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean et al. to incorporate the teachings of NPL1 to “wherein each of the plurality of attributes has a set of possible values and wherein the coverage model defines possible combinations of values of the attributes as covered by the plurality of tests” in order to efficiently reduce the size of test set by selecting minimal set of test cases that cover all possible t-way tuple (NPL1 abstract) and further comprehensively test the system without missing an bugs.

Regarding claim 4, 
The method of claim 1, wherein the plurality of tests is generated using combinatorial test design (CTD) (NPL1 [pg. 1, Abstract and 1. Introduction] discloses using the combinatorial testing along with an optimal value of interaction to identify interactions that exist in the source code and interactions identified using data flow techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean et al. to incorporate the teachings of NPL1 to “wherein the plurality of tests is generated using combinatorial test design (CTD)” in order to efficiently reduce the size of test set by selecting minimal set of test cases that cover all possible t-way tuple (NPL1 abstract).

Regarding claim 8, it’s directed to a system having similar limitations cited in claim 1. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 9, it’s directed to a system having similar limitations cited in claim 2. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 11, it’s directed to a system having similar limitations cited in claim 4. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 15, it’s directed to a computer program product having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 16, it’s directed to a computer program product having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 18, it’s directed to a computer program product having similar limitations cited in claim 4. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Dean et al. (US 2016/0357660) in view of NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 and further in view of Andersen et al. (US 2010/0218169 A1) and further in view of Coulter, JR. et al. (US 2013/0212435 A1) hereinafter Coulter et al.

Regarding claim 3, NPL1 in view of Bassin et al. and further in view of Andersen et al. combination teach
The method of claim 1, 
the combination lacks
wherein the coverage model is a functional coverage model of the SUT.
Coulter et al. teaches
wherein the coverage model is a functional coverage model of the SUT (Coulter et al. [0086] teaches verification of the regression tests is measured based on the functional coverage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Coulter et al. to “wherein the coverage model is a functional coverage model of the SUT” in order to efficiently map the coverage based on the requirements to make the coverage easily traceable for the developers and tests. This decreases developer and tester time finding bugs and reduces overall cost of the system.

Regarding claim 10, it’s directed to a system having similar limitations cited in claim 3. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 17, it’s directed to a computer program product having similar limitations cited in claim 3. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Dean et al. (US 2016/0357660) in view of NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 and further in view of Andersen et al. (US 2010/0218169 A1) and further in view of Peng et al. (US 2020/0192789 A1).

Regarding claim 5, the combination teaches
The method of claim 1, selecting tests for a disjoint set of attributes (NPL1 [pg. 8, left col] discloses Table 12 which shows minimal set of interaction among variables that must be tested)
the combination lacks
further comprising: creating, by the testing system, a minimal set of tests from the plurality of tests, the test being from the minimal set of tests.
Peng et al. teaches
further comprising: creating, by the testing system, a minimal set of tests from the plurality of tests, the test being from the minimal set of tests (Peng et al. .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Peng et al. to “further comprising: creating, by the testing system, a minimal set of tests from the plurality of tests, the test being from the minimal set of tests” in order to efficiently test the system and not waste computing resources determining paths for different sub trees associated with user scenarios and a minimal set of test scenarios can be determined that provide adequate test coverage for the minimal paths [0046].

Regarding claim 12, it’s directed to a system having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 19, it’s directed to a computer program product having similar limitations cited in claim 5. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Dean et al. (US 2016/0357660) in view of NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 and further in .

Regarding claim 6, the combination teaches
The method of claim 1, 
the combination lacks
wherein selecting the set of tests comprises identifying that a test from the plurality of tests is associated with the code path, wherein the identification is based on a breakpoint fingerprint of the code path.
Haghighat et al.  teaches
wherein selecting the set of tests comprises identifying that a test from the plurality of tests is associated with the code path, wherein the identification is based on a breakpoint fingerprint of the code path (Haghighat et al. [0015] teaches a test selecting device that identifies at least one of a plurality of tests based on the analysis of the test profiles by the data analyzing device which may be based on the most quickly reached breakpoint in the code. Therefore, by selecting tests based on checking for reached breakpoints in the code, tests are linked to their code paths and based on a breakpoint fingerprint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Haghighat et al. to “selecting the set of tests comprises identifying that a test from the plurality of tests is associated with the code path, wherein the identification is based on a breakpoint fingerprint of the code path” in order to for the debugging and testing time of the application to be minimized by selecting an appropriate group of tests 

Regarding claim 13, it’s directed to a system having similar limitations cited in claim 6. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 20, it’s directed to a computer program product having similar limitations cited in claim 6. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Dean et al. (US 2016/0357660) in view of NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 and further in view of Andersen et al. (US 2010/0218169 A1) and further in view of Haghighat et al. (US 2005/0120274 A1) and further in view of Zhang (US 2018/0246803 A1).

Regarding claim 7, the combination teaches
The method of claim 6, 
the combination lacks
wherein the breakpoint fingerprint is generated based on a plurality of breakpoints that are exercised during execution of the code path by the test in a clean environment.
Zhang teaches
wherein the breakpoint fingerprint is generated based on a plurality of breakpoints that are exercised during execution of the code path by the test in a clean environment (Zhang [0039] teaches If the program code was instrumented with breakpoints or variable monitoring functionality, the system maintains a list of which breakpoints or variables were encountered and their locations in the program code to determines which program code was executed. The system may track executed program code at different levels of granularity. Where the list of breakpoints are encountered in a clean environment since the errors are occurring within the software itself and not the environment. [0002] teaches the testing to occur in different environment with varying amounts of resources which can help ensure a clean environment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Zhang to “wherein the breakpoint fingerprint is generated based on a plurality of breakpoints that are exercised during execution of the code path by the test in a clean environment” in order to efficiently debug and test the system by ensuring a clean environment to limit the number of variables when testing and find those within the software itself. Further, by monitoring and maintaining a list of breakpoints encountered along with their locations, allows a developer to quickly find issues and this helps reduce overall cost of the system.

Regarding claim 14, it’s directed to a system having similar limitations cited in claim 7. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner would like to point out that the active environment is not defined therefore, whatever environment Andersen et al. is running in would be conceptually similar to the active environment. Nonetheless, the examiner would like to remind the applicant that this is a 103 rejection where the primary reference Dean et al. taught a test profile and a baseline profile for gathering error data. As pointed in the rejection above, the baseline profile execution is conceptually similar to an execution run in a clean environment and the test profile execution is run in a test environment. The examiner recommends defining the active environment to potentially overcome the rejection and move the case forward.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193